Citation Nr: 0020500	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-12 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for allergic 
rhinoconjunctivitis, currently assigned a 30 percent 
disability evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1993.  

The veteran appealed the May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), St. Louis, 
Missouri, which continued a 10 percent disability rating for 
the service-connected allergic rhinoconjunctivitis.  Prior to 
the case being forwarded to the Board of Veterans Appeals 
(Board), by rating action in January 1999, the RO increased 
the disability rating from 10 to 30 percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The service-connected allergic rhinoconjunctivitis 
results in no more than obstruction of the nasal passages 
with polyps without evidence of current infection or the need 
for surgical intervention.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for the veteran's allergic rhinoconjunctivitis have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.97, and Part 4, Diagnostic Code 6522 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  An allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board also is satisfied that the VA has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the veteran's claim.  Therefore, no further 
assistance to the veteran is required under 38 U.S.C.A. § 
5107(a) (West 1991).  The Board is satisfied that all 
relevant facts have been properly developed to their full 
extent, and that the VA has met its duty to assist. White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).  

Factual Background

By rating action in November 1993, the RO granted service 
connection for allergic rhinoconjunctivitis, and assigned it 
a 10 percent disability rating.  A 10 percent rating has been 
assigned effective from August 1983, until the rating was 
increased to 30 percent by the January 1999 rating decision 
by the RO.  The veteran contends that his service connected 
allergic rhinoconjunctivitis is more severely disabling than 
it has been rated.  

When the veteran was examined by the VA in April 1998, it was 
reported that he had a long history of frequent rhinorrhea, 
sinus infections, stuffy nose, sore throat from drainage down 
the back of his throat, hoarseness, and some difficulty 
swallowing with indigestion, heartburn and possibly reflux 
esophagitis.  The veteran had been evaluated previously by 
the same examiner in November 1995 when there were similar 
complaints.  The examiner's assessment at that time was that 
most of the symptoms were from allergic rhinitis which was 
the main etiologic factor causing him to have recurrent 
episodes of sinusitis, eustachian tube dysfunction and ear 
infections.  The veteran was currently taking Claritin.  The 
examination findings were compatible with allergic rhinitis.  
The veteran did not have any anatomical deformities of his 
nose or sinus areas, and there was no evidence of polyps or 
infection on examination.  The veteran had tried various 
medications in the past, but continued to have symptoms.  
Treatment with Zyrtec was recommended.  The diagnosis was 
examination compatible with allergic rhinitis.  

In July 1998, J. M. T., M.D., reported that the veteran has 
both seasonal and allergic rhinitis for which he had received 
treatment, including immunotherapy, since December 1993, and 
noted that the veteran was recently diagnosed with asthma.  
In August 1998, Dr. J. T. reported that the veteran had a 
polyp in the maxillary sinus cavity caused by allergic 
rhinitis.  

On examination by VA in December 1998, it was reported that 
the claims file was reviewed.  The veteran's past medical 
history included problems with epistaxis (nosebleeds) and he 
complained of productive cough which usually required three 
to four minutes in the morning to clear the airway passages.  
He reported green sputum production with no blood.  Shortness 
of breath on extensive exercise was reported.  The history of 
severe allergies was noted.  Dry nasal mucosa were reported 
with no bleeding sites.  The evaluation of the ears, nose and 
throat did not reveal any disease process other than allergic 
rhinitis.  The examiner found that the veteran's allergic 
rhinitis was the direct causative factor of his asthma. 

In the January 1999 rating decision, the RO awarded a 30 
percent evaluation for the veteran's service-connected 
allergic rhinoconjunctivitis.  At that time, it granted 
service connection for allergic asthma, secondary to the 
allergic rhinoconjunctivitis, and awarded a compensable 
disability evaluation.

During a VA outpatient visit in May 1999, it was noted that 
the veteran had a history of asthma and allergic rhinitis.  
Symptoms included frequent sneezing, itchy, watery eyes, 
runny nose and postnasal drip that was currently clear in 
nature.  The veteran reported improvement on Zyrtec.  The 
veteran had previously been on immunotherapy from 1990 to 
1993 and 1994 to 1996 with inability to advance from the 
first vial.  The veteran reported activity being limited by 
his asthma.  On examination, tympanic membranes were clear.  
The nares were boggy pale.  There was no skin rash.  The 
diagnosis was allergic rhinitis.  The examiner suggested 
continuing Zyrtec and starting a nasal steroid inhaler.  

In April 1999, a diagnostic imaging report, dated in 
September 1997, was received from Doctors Regional Medical 
Center, reflecting impressions of a large polyp or retention 
cyst involving the left maxillary sinus, mucoperiosteal 
thickening of the right maxillary sinus, a small polyp or 
retention cyst in the right maxillary antrum could not be 
ruled out, and congestion of nasal turbinates.  

In June 1999, the veteran forwarded a list of his current 
medications noting that he did not think he should have to 
pay for them since service-connected disability was involved.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).  

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id. at 58.  

Under the revised rating schedule, in effect since October 7, 
1996, 38 C.F.R. § 4.97 was changed and Diagnostic Code 6501, 
under which the veteran's disability was originally rated, 
was discontinued.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 
(1999); 38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  As of 
October 7, 1996, allergic rhinitis is evaluated under 
Diagnostic Code 6522 that provides for a rating of 10 percent 
for allergic or vasomotor rhinitis, without polyps, but with 
greater than 50 percent obstruction of the nasal passage on 
both sides, or complete obstruction on one side; and for a 
maximum rating of 30 percent when there is allergic or 
vasomotor rhinitis, with polyps.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (1999).  

The Board finds the above-noted symptoms and findings warrant 
no more than the current 30 percent evaluation.  In so 
finding, the Board notes the veteran's complaints of stuffy 
nose, frequent sneezing and postnasal drip.  However, these 
symptoms, warrant no more than the current 30 percent rating.  
38 C.F.R. § 4.97 (1999).  This is especially so given the 
requirement for surgery in the 50 percent criteria. 

The salient point is that the veteran has not undergone 
surgery, much less any radical operation.  The current 
criteria require that the veteran must have either undergone 
radical surgery or symptoms of near constant sinusitis 
characterized by headaches, pain and tenderness, and purulent 
discharge or crusting after repeated surgeries for a rating 
in excess of the currently assigned rating.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 to 6514 (1999).  The veteran 
may get a higher rating of 50 percent if he demonstrates that 
rhinoscleroma is present.  38 C.F.R. § 4.97, Diagnostic Code 
6523 (1999).  However, this is not established by the medical 
records.

Here, there is no evidence of infection, necessity for 
surgery, or other manifestation of disability that would 
warrant a higher disability rating under the 6500 Series of 
Diagnostic Codes contained in 38 C.F.R. § 4.97 that provide 
for a rating higher than 30 percent.  Here, the schedular 
rating criteria providing a 30 percent disability evaluation 
under Code 6522 are completely appropriate for rating the 
disability and no higher rating is warranted based on the 
objective evidence.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.97, Diagnostic Code 6522.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

Further, there is no evidence disclosing that the service-
connected disability, alone, causes marked interference with 
employment or necessitates frequent periods of 
hospitalization as is required for a referral under 38 C.F.R. 
§ 3.321(b)(1) (1999).  Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).  


ORDER

Entitlement to an increased rating for allergic 
rhinoconjunctivitis is denied.  



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals

 

